Citation Nr: 1705725	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-31 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a disability evaluation in excess of 10 percent for service-connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission (TVC)


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran served on active duty from September 1964 to September 1967.  

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which granted a 10 percent rating for the Veteran's bilateral hearing loss, effective November 16, 2009.

In July 2015, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing held in San Antonio, Texas.  A transcript of the proceeding is associated with the claims file.  The Board subsequently remanded the increasing rating issue for additional development in September 2015 and March 2016.  The case has now been returned to the Board for appellate review.

Throughout the appeal, including during the aforementioned hearing, the Veteran has been represented by TVC.  However, the Board notes that the Veteran has also submitted lay statements on letterhead of Veterans of Foreign Wars of the United States (VFW).  As these letters are from the Veteran and not a representative of VFW and as the Veteran has not submitted a VA Form 21-22 (Appointment of Veterans Service Organization as Claimant's Representative) in favor of VFW or otherwise indicated a desire to revoke TVC's authority to represent him, the Board finds that there is no ambiguity regarding his representation and he is represented by TVC in this appeal.

After the most recent readjudication of his claim in November 2016, the Veteran submitted an additional statement in support of his appeal.  In the same month, the Veteran's representative waived Agency of Original Jurisdiction (AOJ) consideration in connection with any evidence submitted by the Veteran after the supplemental statement of the case.  Thus, the Board may properly consider such newly received evidence.  See 38 C.F.R. § 20.1304 (c) (2016).  

This appeal was processed using the VA paperless claims processing system.  

FINDINGS OF FACT

1.  Numerous audiological examinations have produced audiometric test results that are unreliable and unsuitable for rating purposes, and there is no indication in the medical evidence of record that the Veteran's bilateral hearing loss warrants an evaluation in excess of 10 percent during the appeal period.

2.  For the entire appeal period, the most probative evidence indicates that the Veteran's hearing loss was manifest by Level IV hearing loss bilaterally, at worst.


CONCLUSION OF LAW

The criteria for the assignment of an evaluation in excess of 10 percent for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2010 letter, sent prior to the issuance of the rating decision on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370 (2006).
The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issue decided herein has been obtained.  The Veteran's service treatment records and post-service VA and private treatment records have been obtained and considered.  Additionally, pursuant to the March 2016 remand, by letter dated April 2016 the AOJ asked the Veteran to provide the names and addresses of all medical care providers who have treated him for his bilateral hearing loss since November 2009 to include Dr. Escalante, Dr. Jackson, and Dr. Nye, and to provide a release for each provider.  However, the Veteran did not respond.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.").  

The Veteran was afforded VA examinations in December March 2010, May 2012, December 2015, and October 2016 and addendum opinions were obtained in May 2016 and July 2016.  With regards to the May 2012, December 2015, and October 2016 examination reports, the examiners indicated that, despite repeated attempts and reinstruction, the Veteran failed to properly participate in the audiometric testing.  The examiners felt that the audiometric test results were unreliable and unsuitable for rating purposes.  Given that audiometric testing results have been unreliable on examinations, the Board believes that a remand to provide the Veteran with another examination would be futile.  With regards to the May 2016 and July 2016 addendum opinions, the examiners considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that they are adequate for appellate review.

The Veteran also offered testimony before the undersigned VLJ at a Board hearing in July 2015.  While the Veteran asserted in a March 2016 submission that no one had made him aware of the type of audiological testing that was required for an examination to be valid for rating purposes, the record does not support that assertion.  To the contrary, the transcript from the July 2015 hearing indicates that the undersigned VLJ advised the Veteran of the need for certain testing and even encouraged him to undergo such testing with private physicians or VA clinicians.  Thus, the Board finds that VA fulfilled its duty to notify the Veteran of the evidence needed to substantiate his claim and has complied with 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

The Board has remanded the case for development on two separate occasions.  When the remand orders of the Board are not complied with, the Board itself errs in failing to ensure compliance.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In this case, the Board finds that the prior remand directives have been complied with.  

The Board finds that no additional RO action to further develop the record in connection with this claim, prior to appellate consideration, is warranted.  The Veteran was provided the opportunity to meaningfully participate in the adjudication of his claims and did in fact participate.  Washington v. Nicholson, 21 Vet. App. 191 (2007).  Hence, there is no error or issue that precludes the Board from addressing the merits of this appeal.

II.  Entitlement to an Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent 
the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

When service connection has been in effect for many years, the primary concern for the Board is the current level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Yet, the relevant temporal focus for adjudicating an increased rating claim is on the evidence establishing the state of the disability from the time period one year before the claim was filed until a final decision is issued.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings may be assigned if the severity of the disability changes during the relevant rating period.

Ratings of defective hearing range from 0 percent to 100 percent based on the organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  To evaluate the degree of disability from defective hearing, the provisions of 38 C.F.R. § 4.85 establish eleven auditory acuity levels from I for essentially normal acuity through level XI for profound deafness.  Tables VI and VII as set forth in 38 C.F.R. § 4.85 are used to calculate the rating to be assigned.  38 C.F.R. § 4.85 (2016).

When the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  When the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86 (2016).

The ratings derived from the schedule are intended to make proper allowance for improvement by hearing aids, and hearing loss claims are rated by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluation.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometric test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).

The appeal period before the Board begins on November 16, 2009, the date VA received the Veteran's claim for an increased rating, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against the award of an evaluation in excess of 10 percent for the Veteran's bilateral hearing loss.  In this regard and as discussed fully below, various VA examiners, VA clinicians, and even private treatment providers have indicated that the Veteran experiences non-organic hearing loss.   

Turning to the evidence of record, the Board notes that the Veteran has submitted a June 2009 audiogram report that was apparently obtained in conjunction with a workplace hearing conservation program.  Pursuant to the March 2016 remand, a VA otolaryngologist reviewed this record in May 2016 and indicated that there was no way to assess the accuracy of the results based on a single reading of an air test.  Additionally, the Board notes that the air audiogram does not include a notation as to whether a state-licensed audiologist performed it, does not include a Maryland CNC test, and was not based on pure tone audiometric testing.  As such, the audiogram is inadequate for VA purposes.  38 C.F.R. § 4.85(a).
In March 2010 the Veteran was afforded a VA contract (QTC) examination during which he reported the need to ask others to repeat themselves frequently.  An audiogram at that time showed pure tone thresholds, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
45
55
75
85
LEFT
50
65
70
80

Pure tone averages were 65 decibels in the right ear and 66 decibels in the left ear.  Speech audiometry revealed speech recognition ability of 80 percent in the right ear and 76 percent in the left ear.

Applying the results from the March 2010 examination to Table VI in 38 C.F.R. 
§ 4.85 yields a finding of Level IV hearing loss bilaterally.  Where hearing loss is at Level IV in both ears, a 10 percent rating is assigned under Table VII.  38 C.F.R. 
§ 4.85.  

Notably, when a VA otolaryngologist reviewed the March 2010 examination report in May 2016, he noted that the Veteran was apparently employed in a noisy environment at the time of this test, as indicated by his reports of participating in work-based hearing conservation programs.  As such, the May 2016 examiner stated that the 2010 results "...may reflect a temporary threshold shift from...noise exposure and [the Veteran] may have demonstrated improved hearing had noise been avoided for several days prior to the test."  Nevertheless, as it is unclear what level of noise the Veteran was exposed to in the days prior to the test and as the examination findings do not otherwise suggest unreliable results, the Board finds that the 2010 examination report is probative as to the true level of the Veteran's hearing loss.

The Veteran sought private treatment for his hearing loss disability in June 2010 at which point he reported that he need his co-workers and supervisors to write instructions rather than verbalize them.  While extensive testing was apparently performed in conjunction with this examination, the Board notes that as no Maryland CNC test was completed, the examination report is not adequate for VA purposes.  Id.  Nevertheless, a discussion of the findings is demonstrative of the presence of non-organic hearing loss.  Specifically, Dr. Shanley, an audiologist, noted that Auditory Brainstem Response (ABR) Testing "indicated a present wave V at an intensity level of 55 [decibels]..."  Notably, in a May 2016 addendum opinion the aforementioned VA otolaryngologist explained in great detail that ABR testing "is basically a test where electrodes are place[d] on the scalp to record brain activity that occurs when sounds are presented to one or both ears..." and that an "advantage of the ABR is that a person cannot control how their (sic) brain responds..."  In short, the May 2016 otolaryngologist indicated that a person cannot alter the results by simply not participating with the testing.  In contrast, the expert explained that pure tone audiograms are based on a person's voluntarily reporting when they hear something and so he or she "can fail to respond to any sounds on a standard audiogram just by not pushing the button when they hear a sound."  Such appears to have been the case during the June 2010 testing.  In fact, Dr. Shanley observed that "[t]he behavioral pure tone audiogram was not in agreement with the speech awareness threshold and the acoustic reflexes, so an ABR with a threshold search was performed.  The ABR demonstrated a moderate hearing impairment, which is consistent with the speech awareness threshold and acoustic reflexes."  Furthermore, Dr. Shanley noted that the Veteran was able to converse at 50 decibels but failed to respond to stimuli at 50 decibels during testing.  Ultimately, Dr. Shanley stated that the test reliability was poor.

The May 2016 otolaryngologist provided further insight as to the validity of the June 2010 testing.  As the Veteran correctly noted in a November 2016 submission, the otolaryngologist did initially state that, in this case, valid was difficult to define; however, the specialist also noted that there were clear inconsistencies and problems with reliability in the June 2010 testing.  In support thereof, the expert noted that during the June 2010 pure tone testing, the Veteran only acknowledged hearing sounds when they were close to the volume of a lawnmower (80-90 decibels).  However, at that time the Veteran was able to converse with Dr. Shanley at 50 decibels; the otolaryngologist stated that sounds at 50 decibels were consistent with the level of voice used in a conversation amongst several people.  Not only was the Veteran able to communicate at levels far quieter than the levels he acknowledged hearing during testing, but the May 2016 examiner also noted that the ABR results also indicated that he was able to hear at levels much quieter than a lawn mower (55 decibels).  As indicated above, the ABR results are objective and not susceptible to intentional manipulation as they are based on involuntary brain movement, where as pure tone testing is based completely on subjective reports.  Regarding the discrepancy in testing, the 2016 examiner noted that it could be due to a misunderstanding of instructions or simply the unwillingness to cooperate.  However, given the Veteran's history of frequent hearing testing, the examiner noted it was unlikely the results were impacted based on a misunderstanding of instructions.  

As the June 2010 private testing did not include a Maryland CNC test, as the validity of the results were deemed poor by Dr. Shanley, and as the May 2016 examiner has pointed out numerous inconsistencies with the findings, the Board affords the June 2010 testing no probative weight.

In April 2011 and July 2011 the Veteran received VA treatment for his hearing loss.  In April 2011 audiometric testing was discontinued due to poor inter-test consistency and lack of reliable results.  At that time the clinician noted that the "Veteran would not or could not respond consistently to speech or pure tone stimuli.  The patient can carry on a conversation with speech presented at normal conversation levels..."  Thereafter, in July 2011 testing was again attempted and the results were deemed to have fair reliability.  The Veteran was also noted to have good speech discrimination, but Maryland CNC testing was not conducted, and, as such, the findings are not adequate for VA rating purposes.  Id.

The Veteran was afforded another VA examination in May 2012.  Unfortunately, no audiometric data could be reported in conjunction with the examination as the Veteran "could not or would not provide valid and reliable hearing test results."  In this regard, he apparently provided responses that were so extreme, they were beyond the limits of the audiometer.  Additionally, acoustic reflexes, which the May 2016 expert likened to pupillary dilation as involuntary physiological responses to external stimuli, were better than the pure tone testing revealed.  The May 2012 examiner also observed that the "[Veteran] was reinstructed on how to respond on the examination and counseled regarding the inconsistencies of test results.  We were unable to resolve those inconsistencies.  Previous private and VA evaluations also pointed out inconsistencies in test findings."  Ultimately, he indicated that "[s]uch inconsistencies are indicative of some non-organic component in [the Veteran's] hearing status."

The Veteran sought VA treatment for his hearing loss again in July 2015 at which point he reported that everything sounded muffled to him, even when he was wearing his hearing aids.  The VA clinician noted that there had been significant standard threshold shifts when compared to the July 2011 audiogram and that it was difficult to evaluate the Veteran's hearing acuity "due to false positive responses."  When asked to opine as to the meaning of the threshold shift, the May 2016 examiner noted that the VA clinician was likely referring to a 15 decibel shift in the Veteran's hearing between the two tests.  Regarding the meaning of false positives, the May 2016 examiner opined that it was likely that the Veteran "was either not responding to a tone when he clearly should have, or vice versa."  As to the specific audiometric findings during the July 2015 treatment, in July 2016 a VA examiner interpreted the pure tone threshold findings, in decibels, as follows:


HERTZ

1000
2000
3000
4000
RIGHT
60
65
75
75
LEFT
60
55
70
75

Pure tone averages were 69 decibels in the right ear and 65 decibels in the left ear.  As noted by the July 2016 VA examiner, no Maryland CNC data was available from this visit, but based on a NU-6 wordlist the Veteran's speech discrimination scores were estimated to be 36 percent bilaterally.  As the July 2015 results were deemed to include "false positives" and as no Maryland CNC results are available, the Board finds that these results are also inadequate for rating purposes.  

At the July 2015 Board hearing, the Veteran reported that he had to read lips to understand what people were saying to him and that he had to use software that transcribed phone conversations.  He also indicated that he received written instruction at his workplace because he was unable to understand verbal communication.  As noted in the Due Process Consideration section above, a great deal of time at the hearing was spent discussing the exact requirements for audiometry testing that would be adequate for VA purposes, including the need for Maryland CNC word discrimination testing.

The Veteran sought private treatment for his hearing loss again in September 2015, this time from Dr. Jackson.  After performing audiometric testing, Dr. Jackson opined that the Veteran had "profound hearing loss" but appeared to perform better than would be expected with his use of hearing aids.  It was indicated that the Veteran was a candidate for cochlear implantation.  While Dr. Jackson indicated that the reliability of his testing was good, the May 2016 VA otolaryngologist indicated that the results documented indicated severe hearing loss and would mean the Veteran was essentially deaf.  In this regard, the specialist stated that the Veteran was either an expert lip reader, or his hearing was not as bad as that documented in the audiogram.  Here, the Board notes that there is no indication in Dr. Jackson's records that the Veteran's examination was performed using any method of communication other than face-to-face speaking.  Similarly, just two months earlier, the Veteran participated in the Board hearing without the aid of an interpreter and did not request that the undersigned repeat herself at any point; he was capable of hearing and communicating verbally.  As there is evidence that the September 2015 results reflect hearing that is much worse than what the Veteran has been observed to be capable of and as there is, again, no indication that Maryland CNC testing was performed, the Board finds that these findings are inadequate for rating purposes. 

Pursuant to the September 2015 Board remand, the Veteran was afforded a third VA hearing examination in December 2015.  Like the May 2012 examination, the 2015 examination was also discontinued due to poor inter-test consistency and lack of reliable results.  The 2015 examiner further noted that audiologic information could not be provided because the Veteran could not or would not provide valid and reliable hearing test results.  Furthermore, the examiner stated that based on reflex testing and other objective testing, the "Veteran's hearing should be no worse than 60-65 [decibels]" although one test was consistent with hearing loss of 40 decibels or poorer.  The examiner also observed that while the July 2015 testing was not reliable, the results recorded therein were still 40 decibels better than what the Veteran reported during the 2015 examination.  In conclusion, the 2015 examiner found that the inconsistencies in all of the examination records indicate the presence of a non-organic component to the Veteran's hearing loss.

The Veteran was afforded a fourth VA examination in October 2016 and, once again, inconsistent responses lead to a lack of reliable results.  Specifically, objective testing was inconsistent with the Veteran's responses to pure tone testing.  Additionally, contrary to Dr. Jackson's findings in September 2015, the Veteran was noted to be able to communicate face-to-face at normal conversational tones without the need for repetition.  However, the examiner did state that the Veteran appeared to have been startled when he spoke to the Veteran from the side in a normal speaking volume.  Ultimately, like the various other clinicians of record, the October 2016 examiner found that the Veteran's "ability to understand and respond to face to face conversation speech is NOT consistent with his responses to test stimuli, and is consistent with non-organic hearing loss."

In the March 2016 remand, the Board requested that a VA otolaryngologist review the record, describe certain audiological testing principles, and comment on the findings of various test results during the appeal period.  The May 2016 expert's comments have been discussed above as they specifically relate to various examinations.  The examiner was also asked to opine as to whether the Veteran demonstrated non-organic hearing loss.  After reviewing the record in detail, the 2016 expert stated that there is more likely than not a nonorganic component to the Veteran's hearing loss.  In support thereof, the examiner noted the 2010 ABR results that revealed hearing levels around 55 decibels; these results were purely objective based on brain activity.  In comparison, during the regular audiogram, which involves documenting subjective responses from the Veteran, the Veteran's hearing loss was much worse.  Furthermore, the examiner noted that "[t]he marked variability between responses to tones presented as a part of the audiogram that do not correlate with speech awareness or speech threshold scores [were] additional components demonstrating discrepancies [in the Veteran's subjective reports]."  The examiner also noted the Veteran's involuntary acoustic reflexes were observed at levels of sound that the Veteran failed to respond to during pure tone audio testing, indicating his nervous system was responding to the sound, even if the Veteran did not admit to hearing it.  In an attempt to speculate as to the Veteran's true level of hearing loss, the expert indicated it would be in the 55 decibel range based on the 2010 ABR.  The examiner acknowledged that the Veteran's hearing could be truly worse than 55 decibels given the passage of time since the 2010 ABR test, but found that those results were the most reliable as the information was obtained independent of the Veteran's voluntary or involuntary responses.

The Board points out that the May 2012, December 2015, May 2016, and October 2016 examinations and opinions were conducted by different examiners and each came to the same conclusion - that the Veteran's results were unreliable, too inconsistent for rating purposes, and that the results were consistent with a non-organic component to the Veteran's hearing loss.  Furthermore, while the medical examinations in this case were ordered in conjunction with a claim for an increased rating and were necessary to properly adjudicate the Veteran's case, it appears that the results were unreliable due to the behavior of the Veteran in not cooperating with the tests.  As such, the Board finds that a new VA examination is not warranted because the Veteran has been afforded several examinations and none have produced reliable results.  There is no indication that an additional VA examination would produce a report that would be consistent and reliable. 

Ultimately, there is no indication in the medical evidence of record that the Veteran's symptomatology warranted other than a 10 percent evaluation during the appeal period because there are no competent or reliable records upon which the Board may base an increase.  In this regard, even if the Veteran's hearing acuity average is 55 decibels bilaterally (as indicated during the June 2010 ABR), when those results are paired with the only Maryland CNC results of record (those provided during the March 2010 VA examination) and applied to Table VI in 38 C.F.R. § 4.85, a finding of Level IV hearing loss bilaterally is found.  Again, where hearing loss is at Level IV in both ears, a 10 percent rating is assigned under Table VII.  38 C.F.R. § 4.85.  When said results are applied to TableVIA, a finding of Level III hearing loss bilaterally is found.  Id.  Where hearing loss is at a Level III in both ears, a noncompensable rating is warranted.  Thus, there is no indication that the Veteran's hearing loss has warranted other than a 10 percent evaluation during the appeal period.

The Board notes that the Veteran has argued that his hearing loss is more severe than is reflected by his 10 percent evaluation, and the Board appreciates the Veteran's July 2015 testimony regarding the impact his hearing loss has on his life.  However, although the Veteran, as a layperson, is competent to attest to the presence of symptoms of hearing loss, he is not able to provide competent evidence as to the measured level of his hearing loss to support a higher disability rating, as such matter requires audiometric testing.  The assignment of disability ratings for hearing impairment are arrived at by a mechanical application of the numeric designations assigned after audiological evaluations are rendered.  Lendenmann, supra.  Accordingly, entitlement to a rating in excess of 10 percent for bilateral hearing loss is denied.

The Board acknowledges Martinak v. Nicholson, 21 Vet. App. 447 (2007), in which the Court held that, in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final examination report.  Id. at 455.  In this regard, the March 2010 examination is the sole examination report that is adequate for VA purposes.  At that time, the examiner noted the Veteran's reports that he often had to ask others to repeat themselves; no further functional impairment or effect on his usual daily activities was noted.  Thus, the 2010 examination is deemed to have been adequately responsive to Martinak.  In any event, as noted above, the schedular rating for hearing loss is dictated by the application of the tables found at 38 C.F.R. § 4.85, and such fail to establish entitlement to a rating in excess of 10 percent in this case.

Further, the Board has considered whether the Veteran's disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extra-schedular ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

Here, the rating criteria describe the Veteran's disability level and symptomatology and provide for additional or more severe symptoms, which have not been shown.  Thus, the Board finds his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Notably, neither the Veteran nor the record raises a claim for extra-schedular consideration for his disabilities on a collective basis. Yancy v. McDonald, 27 Vet. App. 484 (2016); Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Consequently, referral for extraschedular consideration is not warranted.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  In this case, the Veteran reported in a December 2010 statement that he retired due to his "severe physical/phycological (sic) impairments further aggrav[a]ted by [his] tinnitus and severe hearing loss difficulties..."  However, the March 2010 examiner found that the Veteran's hearing loss did not impact his ability to work.  Moreover, the Veteran himself stated on several occasions that he was able to maintain his employment, despite his hearing loss, by communicating with his supervisors in writing instead of verbally.  Thus, the record does not show that he is unemployable due to such disability.  In this regard, his currently assigned schedular rating for his hearing loss specifically contemplates the impairment such disability has on his ability to work.  Specifically, the basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Therefore, the Board finds that a TDIU is not raised by the Veteran or reasonably raised by the record in connection with his increased rating claim decided herein and, consequently, no further consideration of such is necessary at this time.

In sum, based on the evidence of record, entitlement to a rating in excess of 10 percent for bilateral hearing loss is not warranted.  As the preponderance of the evidence is otherwise against the Veteran's claim, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 10 percent for bilateral hearing loss is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


